Case 4:20-cr-00027-ALM-CAN Document 1 Filed 02/12/20 Page 1 of 3 PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION                                  1FEB I 2 2323

UNITED STATES OF AMERICA,                     §
                                              §
v.                                            §         No. 4:20CR J
                                              §         JudgcMtfzz4nf
HAILEY AMBER WEBSTER                          §
                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                       Count One

                                                  Violation: 18U.S.C. § 1708
                                                  (Possession of Stolen Mail)

       On or between August 22, 2019, and October 22, 2019, within the Eastern District

of Texas, Hailey Amber Webster, did unlawfully have in her possession United States

mail and the contents of United States mail; to wit, approximately 70 pieces of stolen

mail, various classes, and mail matter including bank documents, credit cards, checks,

and personal identification documents which had been stolen, taken, embezzled and

abstracted from the United States mail, knowing the same United States mail to have

been stolen, taken, embezzled and abstracted.


      All in violation of 18 U.S.C. § 1708.




Webster. - Indictment
Page -1
Case 4:20-cr-00027-ALM-CAN Document 1 Filed 02/12/20 Page 2 of 3 PageID #: 2



         NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
       As a result of committing the offense charged in this Indictment, the defendant

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(c) and 28 U.S.C.

§ 2461, all proceeds from the offenses, and property derived from proceeds obtained

directly or indirectly from the offenses, including but not limited to the following:

All such proceeds and/or instrumentalities are subject to forfeiture by the government.




                                                  A TRUE BILL




                                                  GRAND JURY FOREPERSON


JOSEPH D. BROWN
UNITED STATES ATTORNEY




M. A DREW STOVER
Assistant United States Attorney




Webster. - Indictment
Page - 2
Case 4:20-cr-00027-ALM-CAN Document 1 Filed 02/12/20 Page 3 of 3 PageID #: 3



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


UNITED STATES OF AMERICA, §
                                            §
v.                            §                        No. 4:20CR "|
                                            §          Judge
HAILEY AMBER WEB STER §


                               NOTICE OF PENALTY

                                       Count One

Violation: 18 U.S.C. § 1708

Penalty: A fine of not more than $250,000.00 and/or imprisonment for not more
               than five (5) years; and a period of supervised release of not more than
               three (3) years.

Special Assessment: $100.00




Webster. - indictment
Page - 3
